Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-12) in the reply filed on May 28, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (a method for manufacturing a catheter), there being no allowable generic or linking claim. Election was presumed to be made without traverse in the reply filed on May 28, 2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Catheter and Method for Manufacturing Catheter with Radiopaque Markers and Reinforcing Wire Layer.
The disclosure is objected to because of the following informalities:
On page 10, [0025], “into a blood vessel” should read “into a blood vessel.”
On page 15, [0041], “manufacture , a corner” should read “manufactured, a corner”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the same height" in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the same height” is referring to a limitation that was meant to be previously recited in the claims and that refers to a specific height. To overcome this rejection the Examiner suggests amending the aforementioned recitation of claim 6 to “a same height”. For the purposes of examination, the Examiner has interpreted “the same height” to mean “a same height”.
Claim 8 recites the limitation "the same type of material" in line 2. It is unclear if “the same type of material” of claim 8 is referring to the same material as of that mentioned in claim 1, line 7, “a radiopaque metallic material” or if the claim is referring to the outer layer being made out of a single type of material. To overcome this rejection the Examiner suggests amending the aforementioned recitation of claim 8 to “a same type of material”. For the purposes of examination, the Examiner has interpreted “the same type of material” to mean “a same type of material”.
The term "substantially" in claim 9 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what scope Applicant is attempting to claim as “substantially” could be interpreted in various ways. For example, Applicant could be attempting to .
Claim 12 recites the limitation "the holding wire" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the holding wire” of claim 12 is referring to the same structure as the holding wire of claim 2 or it is referring to another structure that was meant to be previously recited in the claims. To overcome this rejection the Examiner suggests amending the aforementioned recitation of claim 12 to “a holding wire”. For the purposes of examination, the Examiner has interpreted “the holding wire” to mean “a holding wire”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jimenez et al. (US 2011/0160702 A1; hereinafter Jimenez).
Regarding claim 1, Jimenez discloses a catheter (10, Fig. 1), comprising: a main lumen (the lumen of 62, Fig. 7, and see [0034]); a reinforcing wire layer wound on the main lumen (86, Fig. 7, and see [0036]); a plurality of markers comprising a first marker having a ring shape (92 and 96, Fig. 7, and see [0041]), and a second marker having a ring shape (90 and 94, Fig. 7, and see [0041]) and positioned 76, Fig. 7, and see [0035]) than the first marker (see arrangement of 92, 96 and 90, 94 in relation to 76 in Fig. 7), each of the first and second markers being positioned around the reinforcing wire layer (see the arrangement of 92, 96 and 90, 94 in relation to 86 in Fig. 7) and comprising a radiopaque metallic material (see [0036], [0041]); and an outer layer including the reinforcing wire layer, the first marker, and the second marker (100, Fig. 10, and see [0047]), wherein the reinforcing wire layer is formed in a layer beneath the first marker and the second marker (see 86 in relation to 92, 96 and 90, 94 in Fig. 7. Note that 92, 96 and 90, 94 have a relatively larger diameter than that of 86, thus 86 is formed in a layer beneath the first and second markers), and at least a part of a region between the first marker and the second marker is a non-forming region in which the reinforcing wire layer is not formed (see the portion between the first and second markers in Fig. 7 where 86 does not cover 62).
Regarding claim 2, Jimenez discloses the catheter according to claim 1 as discussed above. Jimenez further discloses a holding wire which collectively winds the reinforcing wire layer, the first marker, and the second marker, wherein the second marker is positioned in a layer beneath the holding wire (see [0036]. Note that second and third layers of the wire can be wound around the area of the turns of the markers as described in [0036]).
Regarding claim 4, Jimenez discloses the catheter according to claim 1 as discussed above. Jimenez further discloses that the reinforcing wire layer is a mesh layer (see [0036]. thefreedictionary.com defines “mesh” as “Any of the open spaces in a net or network; an interstice” and “The cords, threads, or wires surrounding these spaces". It is the Examiner’s position that 86 is a “mesh layer” as 86 is wound as described in [0036], thus creating open spaces in Fig. 7 with the wire 86 creating these spaces).
Regarding claim 5, Jimenez discloses the catheter according to claim 4 as discussed above. Jimenez further discloses that the reinforcing wire layer is a plurality of mesh layers formed at the same see arrangement of 86 in relation to the portion between the first and second markers in Fig. 7 where 86 does not cover 62).
Regarding claim 8, Jimenez discloses the catheter according to claim 1 as discussed above. Jimenez further discloses that the outer layer is formed of the same type of material (see [0047], specifically how 100 is formed out of “PEBAX”).
Regarding claim 10, Jimenez discloses the catheter according to claim 2 as discussed above. Jimenez further discloses that each of the reinforcing wire layer and the holding wire comprises a metallic material (see [0036], note that the holding wire was previously defined as second and third layers of 86 wound around the area of the turns of the markers as described in [0036]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez et al. (US 2011/0160702 A1; hereinafter Jimenez) in view of Yamaguchi et al. (WO 2014/136937 A1; hereinafter Yamaguchi; see English translation attached).
Regarding claim 3, Jimenez discloses the catheter according to claim 2 as discussed above. Jimenez further discloses that the holding wire is a coil formed by winding a strand multiple turns (see [0036]. Note that second and third layers of the wire can be wound around the area of the turns of the markers as described in [0036]). However, Jimenez does not expressly teach that the holding wire is a coil formed by winding a plurality of strands multiple turns. 
Yamaguchi discloses a catheter (100, Fig. 1) with a holding wire that is a coil formed by winding a plurality of strands multiple turns (70, Fig. 2, and see [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holding wire of Jimenez to incorporate the teachings of Yamaguchi by having the holding wire comprise a plurality of stands. Doing so would allow the device components to be more easily integrated together and be kept in place, thus reducing the possibility of device components becoming undesirably displaced (Yamaguchi, see [0048]).
Additionally, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify Jimenez to include the holding wire comprising a plurality of strands since such a modification would have involved duplication in the number of parts of a component. Duplication of parts is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144.04(VI)(B).
Regarding claim 7, Jimenez discloses the catheter according to claim 1 as discussed above. Jimenez does not disclose a sub-tube positioned outside the first marker and the second marker, and defining a secondary lumen having a smaller diameter than the main lumen; and an operating line which 
Yamaguchi discloses a catheter (100, Fig. 1) with a sub-tube (40, Fig. 2, and see [0036]) positioned outside a first marker (14, Fig. 2, and see [0055]), and defining a secondary lumen (42, Fig. 2, and see [0018]) having a smaller diameter than a main lumen (20, Fig. 2, and see [0018]); and an operating line (60, Fig. 2, and see [0056]) which is movably inserted into the secondary lumen such that a tip end of which is connected to the first marker (see [0056], [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jimenez to incorporate the teachings of Yamaguchi by including a sub-tube positioned outside the first marker and the second marker, and defining a secondary lumen having a smaller diameter than the main lumen; and an operating line which is movably inserted into the secondary lumen such that a tip end of which is connected to the first marker. Doing so would allow the user to manipulate the distal end of the device through the use of the operating line, which could provide some degree of convenience for the user (Yamaguchi, see [0018], [0068]).
The modified device of Jimenez in view of Yamaguchi will hereinafter be referred to as the combination of Jimenez and Yamaguchi. 
Regarding claim 9, Jimenez discloses the catheter according to claim 1 as discussed above. Jimenez does not expressly teach that the outer layer has a substantially uniform thickness.
Yamaguchi teaches a catheter (100, Fig. 1) with an outer layer that has a substantially uniform thickness (50, Fig. 2, and see [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jimenez to incorporate the teachings of Yamaguchi so as to modify the outer layer of Jimenez to have a substantially uniform thickness. Doing so would allow the Yamaguchi, see [0021]).
The modified device of Jimenez in view of Yamaguchi will hereinafter be referred to as the combination of Jimenez and Yamaguchi. 
Regarding claim 11, the combination of Jimenez and Yamaguchi teaches the catheter according to claim 7 as discussed above. Jimenez does not expressly teach that the sub-tube comprises a thermoplastic polymer.
Yamaguchi discloses that the sub-tube comprises a thermoplastic polymer (see [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub-tube of the combination of Jimenez and Yamaguchi to incorporate the further teachings of Yamaguchi so as to make the sub-tube out of a thermoplastic polymer. Doing so would allow the device to be manipulated so as to have desired material properties such as being made out of a low-friction material and having a certain rigidity (Yamaguchi, see [0034]). Additionally, having the sub-tube made out of a low-friction material is advantageous in that makes operation of the device easier for the user (Yamaguchi, see [0006]) in addition to prolonging the life of the operating line, as friction is reduced between the operating line and the sub-tube (Yamaguchi, see [0006]). 
The combination of Jimenez and Yamaguchi in view of the further teachings of Yamaguchi will hereinafter be referred to as the combination of Jimenez and Yamaguchi. 
Regarding claim 12, the combination of Jimenez and Yamaguchi teaches the catheter according to claim 7 as discussed above. Jimenez does not expressly teach that the holding wire is in contact with an outside surface of the sub-tube at a position opposite to an axis of the main lumen.
Yamaguchi discloses that a holding wire (70, Fig. 2, and see [0018]) is in contact with an outside surface of the sub-tube at a position opposite to an axis of the main lumen (see [0044]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positioning of the holding wire of the combination of Jimenez and Yamaguchi to incorporate the further teachings of Yamaguchi so as to make the holding wire be in contact with an outside surface of the sub-tube at a position opposite to an axis of the main lumen. Doing so would allow the sub-tube to be held in place and would prevent it from becoming displaced in the circumferential direction, allowing for device integrity (Yamaguchi, see [0048]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez et al. (US 2011/0160702 A1; hereinafter Jimenez) in view of Fugoso et al. (US 6,179,811 B1; hereinafter Fugoso).
Regarding claim 6, Jimenez discloses the catheter according to claim 1 as discussed above.  Jimenez does not expressly teach that the first marker has the same outer diameter as the second marker, and the first marker and the second marker are positioned at the same height in a radial direction of the catheter.
Fugoso discloses a catheter (10, Fig. 1) wherein a first marker (30 on the left side closest to 20, Fig. 2) has the same outer diameter as a second marker (30 on the right side closest to 55, Fig. 2, and see Col. 2, lines 59-63), and the first marker and the second marker are positioned at the same height in a radial direction of the catheter (see first and second markers in Fig. 2 and Col. 2, lines 59-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jimenez to incorporate the teachings of Fugoso by sizing and placing the first marker and the second marker so as for them to have the same outer diameter and be positioned at the same height in a radial direction of the catheter. Doing so would allow the device to provide sufficient visibility through use of the markers while not significantly increasing the outer diameter of the overall device (Fugoso, see Col. 2, lines 55-58).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L CARTER whose telephone number is (571)272-6402.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Laura Carter/Examiner, Art Unit 3783                                                                                                                                                                                                        


/AMBER R STILES/Primary Examiner, Art Unit 3783